FORM 18-K/A Amendment No. 5 For Foreign Governments and Political Subdivisions Thereof UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ANNUAL REPORT of THE COMMONWEALTH OF AUSTRALIA (Name of Registrant) Date of end of last fiscal year:30 June 2009 SECURITIES REGISTERED* (As of the close of the fiscal year) Title of Issues Amounts as to which registration is effective Names of exchanges on which registered N/A* N/A N/A Name and address of Authorised Agent of the Registrant in the United States to receive notices and communications from the Securities and Exchange Commission: MR. DAVID PEARL Minister - Counsellor (Economic) Australian Embassy 1601 Massachusetts Avenue, N.W. Washington, D.C. 20036 It is requested that copies of notices and communications from the Securities and Exchange Commission be sent to: ADRIAN J.S. DEITZ, ESQ. Skadden, Arps, Slate, Meagher & Flom Level 13 131 Macquarie Street Sydney, NSW 2000 Australia * The Commonwealth of Australia files Annual Reports on Form 18-K voluntarily in order for the Commonwealth of Australia to incorporate such Annual Reports into its shelf registration statements. 1 This amendment to the annual report of the Commonwealth of Australia on Form 18-K for the year ended 30 June 2009 comprises: (a) Pages numbered 1 to 4 consecutively. (b) The following exhibit: Exhibit relating to the ADI Guarantee Scheme and the State Guarantee Scheme Exhibit D –Description of the Commonwealth of Australia, dated as of4 August 2010.*† * To be incorporated by reference into the Registration Statement of the Registrant on Schedule B (File No. 333-163307). † To be incorporated by reference into the Registration Statement of the Registrant on Schedule B (File No. 333-157373). This amendment to the annual report is filed subject to the Instructions for Form 18-K for Foreign Governments and Political Subdivisions Thereof. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Amendment No. 5 to the Annual Report to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Canberra, Australia on4 August 2010. COMMONWEALTH OF AUSTRALIA By: /s/Dr. Ken Henry AC Name: Dr. Ken Henry AC Title: Secretary of the Treasury of the Commonwealth of Australia 3 INDEX TO EXHIBITS Exhibit No. Description D Description of the Commonwealth of Australia, dated as of4 August 2010. 4
